Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,175,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of each corresponds.
Detailed analysis for claim 1 is provided below.
Claim 1 of Application 
Patent ‘755
Comparison
An input system, comprising:
Claim 1: An input system, comprising:
Correspond.
an electronic pen having a pen tip; and
Claim 1: an electronic pen having a pen tip; and
Correspond.
an electronic device configured to detect a pointed position of the electronic pen based on a detection signal received pursuant to an approach by the pen tip toward the electronic device,
Claim 1: an electronic device configured to detect a pointed position of the electronic pen based on a detection signal received pursuant to an approach by the pen tip toward the electronic device,
Correspond.
wherein the electronic device includes:
Claim 1: wherein the electronic device includes:
Correspond.
a planar sensor configured to acquire the detection signal;
Claim 1: a planar sensor configured to acquire the detection signal;
Correspond.
a flexible cover provided above the planar sensor and exposed to the outside;
Claim 1: a flexible cover provided above the planar sensor and exposed to the outside;
Correspond.
an actuator configured to displace the cover at each of multiple positions in an area defined by the planar sensor in at least a direction normal to the planar sensor; and
Claim 1: an actuator configured to displace the cover at each of multiple positions in an area defined by the planar sensor in at least a direction normal to the planar sensor; and
Correspond.
a drive controller configured to perform drive control of the actuator so as to form local unevenness at a position of the cover corresponding to the pointed position of the electronic pen,
Claim 1: a drive controller configured to perform drive control of the actuator so as to form local unevenness at a position of the cover corresponding to the pointed position of the electronic pen,
Correspond.
wherein the electronic pen is configured so that the pen tip is detachable from a pen body of the electronic pen, and the drive controller performs drive control of the actuator so that a characteristic of the displacement varies depending on a type of the pen tip.
Claim 3: wherein the electronic pen is configured so that the pen tip is detachable from a pen body of the electronic pen, and the drive controller performs drive control of the actuator so that a characteristic of the displacement varies depending on a type of the pen tip.
Correspond.

As analyzed above, claim 1 of the applications corresponds to claims 1 and 3 of patent ‘755 as combined.  Therefore, it would have been obvious to modify claims 1 and 3 of patent ‘755 as claim 1 of the application due to functional equivalence.  Similarly claims 2-10 of the application are rejected by claims 1-10 of patent ‘755.

Allowable Subject Matter
Claims 1-10 would become allowable with submission of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the electronic pen is configured so that the pen tip is detachable from a pen body of the electronic pen, and the drive controller performs drive control of the actuator so that a characteristic of the displacement varies depending on a type of the pen tip, of claim 1 (fig. 2 and 4); and 
wherein the electronic pen is configured so that the pen tip is detachable from a pen body of the electronic pen, and the step of displacing the cover includes varying a characteristic of the displacement depending on a type of the pen tip, of claim 6 (fig. 2 and 4).
Cruz-Hernandez et al. (US 2010/0231367), hereinafter Cruz-Hernandez, teaches a touch-enabled device that can simulate one or more features in a touch area. Features may include, but are not limited to, changes in texture and/or simulation of boundaries, obstacles, or other discontinuities in the touch surface that can be perceived through use of an object in contact with the surface. Systems include a sensor configured to detect a touch in a touch area when an object contacts a touch surface, an actuator, and one or more processors. The processor can determine a position of the touch using the sensor and select a haptic effect to generate based at least in part on the position, the haptic effect selected to simulate the presence of a feature at or near the determined position. The processor can transmit a haptic signal to generate the identified haptic effect using the actuator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628